UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7636



DWAYNE MITCHELL,

                                             Petitioner - Appellant,

          versus


BRIAN A. BLEDSOE, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-01-112)


Submitted:   January 31, 2002             Decided:   February 8, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dwayne Mitchell, Appellant Pro Se. Rita R. Valdrini, Assistant
United States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dwayne Mitchell seeks to appeal from the district court’s

order construing his motion filed under 28 U.S.C.A. § 2241 (West

1994) as one pursuant to 28 U.S.C.A. § 2255 (West Supp. 2001) and

denying it.   Although Mitchell’s § 2255 motion was successive, the

district court did not dismiss it on that basis.   Because Mitchell

did not obtain authorization from this court to file his successive

§ 2255 motion in the district court, the district court lacked

authority to consider it.   See 28 U.S.C.A. § 2244(b)(3) (West 1994

& Supp. 2001). Accordingly, we deny a certificate of appealability

and dismiss the appeal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2